 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN GARCIA RODRIGUEZ,                         No. 2:18-cv-0655 MCE CKD P
12                     Plaintiff,
13          v.                                        ORDER
14   DAVID BAUGHMAN, et al.,
15                     Defendants.
16

17           On February 21, 2020, defendant Friend filed a motion to dismiss. In response, on

18   March 13, 2020, plaintiff filed a motion seeking leave to file an amended complaint. In the spirit

19   of Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, which permits a party to file an

20   amended complaint as a matter of course within 21 days of service of a motion to dismiss, and

21   Rule 15(a)(2) which permits leave to amend “when justice so requires,” plaintiff’s motion for

22   leave to amend will be granted.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Defendant Friend’s motion to dismiss (ECF No. 45) is denied without prejudice.

25          2. Plaintiff’s complaint is dismissed.

26          3. Plaintiff motion for leave to amend (ECF No. 46) is granted.

27          4. Plaintiff is granted thirty days from the date of service of this order to file an amended

28   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
                                                      1
 1   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

 2   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

 3   amended complaint in accordance with this order will result in a recommendation that this action

 4   be dismissed.

 5          5. Defendant Friend need take no further action absent further order from the court.

 6   Dated: March 18, 2020
                                                    _____________________________________
 7
                                                    CAROLYN K. DELANEY
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     rodr0655.mta
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
